Name: Commission Implementing Regulation (EU) NoÃ 689/2012 of 27Ã July 2012 amending Regulation (EC) NoÃ 415/2007 concerning the technical specifications for vessel tracking and tracing systems referred to in Article 5 of Directive 2005/44/EC of the European Parliament and of the Council on harmonised river information services (RIS) on inland waterways in the Community
 Type: Implementing Regulation
 Subject Matter: information and information processing;  maritime and inland waterway transport;  technology and technical regulations;  transport policy
 Date Published: nan

 28.7.2012 EN Official Journal of the European Union L 202/5 COMMISSION IMPLEMENTING REGULATION (EU) No 689/2012 of 27 July 2012 amending Regulation (EC) No 415/2007 concerning the technical specifications for vessel tracking and tracing systems referred to in Article 5 of Directive 2005/44/EC of the European Parliament and of the Council on harmonised river information services (RIS) on inland waterways in the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2005/44/EC of the European Parliament and of the Council of 7 September 2005 on harmonised river information services (RIS) on inland waterways in the Community (1), and in particular Article 1, paragraph 2, and Article 5, paragraph 2, thereof, Having regard to Commission Regulation (EC) No 415/2007 of 13 March 2007 concerning the technical specifications for vessel tracking and tracing systems referred to in Article 5 of Directive 2005/44/EC of the European Parliament and of the Council on harmonised river information services (RIS) on inland waterways in the Community (2), Whereas: (1) In order to remain interoperable with maritime vessel traffic management and information services, and therefore with the maritime Automatic Identification System (AIS), it is necessary to amend Regulation (EC) No 415/2007 accordingly. (2) The measures provided for in this Regulation are in accordance with the opinion of the Committee established pursuant to Article 7 of Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boatmasters certificates for the carriage of goods and passengers by inland waterway (3), HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 415/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 3 Member States shall take the necessary measures to comply with this Regulation 12 months after its entry into force at the latest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 255, 30.9.2005, p. 152. (2) OJ L 105, 23.4.2007, p. 35. (3) OJ L 373, 31.12.1991, p. 29. ANNEX The Annex to Regulation (EC) No 415/2007 is amended as follows: (1) in the table of contents a chapter is inserted: 2.3.9. Type approval; (2) the REFERENCES are amended as follows: (a) the 10th and 11th row are replaced by: Document title Organisation Publication date Recommendation ITU-R M.1371 Technical characteristics for a universal shipborne automatic identification system using time division multiple access in the VHF maritime mobile band  ITU 2001 International Standard IEC 61993, Maritime navigation and radio communication equipment and systems  Automatic Identification System, Part 2: Class A shipborne equipment of the universal automatic identification system (AIS)  IEC 2002 (b) the following row is added: Document title Organisation Publication date Technical guidelines on Inland AIS Expert group on vessel tracking and tracing (3) in Chapter 2.2 the penultimate paragraph is replaced by the following: For moving vessels an update rate for the dynamic information on tactical level can be switched between SOLAS mode and inland waterway mode. In inland waterway mode it can be increased up to 2 seconds. For vessels at anchor it is recommended to have an update rate of several minutes, or if information is amended.; (4) in Chapter 2.3.1 the following sentence is added: The Inland AIS design shall take into account the technical guidelines on Inland AIS as prepared and maintained by the expert group on vessel tracking and tracing (1). (5) in the table in Chapter 2.3.2.1 the last row is deleted; (6) Chapter 2.3.2.3 is amended as follows: (a) the third row in the table is deleted; (b) the following row is added: Loaded/unloaded vessel (Inland AIS extension) (7) in Chapter 2.3.2.4 the fourth row in the first table titled ETA at lock/bridge/terminal is amended as follows: Maximum present static air draught (Inland AIS extension) (8) Chapter 2.3.3 is amended as follows: (a) the second paragraph is replaced by the following: For moving vessels in inland waterway areas the reporting rate for the dynamic information can be switched between SOLAS mode and inland waterway mode. In inland waterway mode it can be increased up to 2 seconds. In mixed traffic areas like seaports it shall be possible to decrease the reporting rate for dynamic information by the competent authority to ensure a balance in reporting behaviour between inland vessels and SOLAS vessels. The reporting behaviour shall be switchable by TDMA commands from a base station (automatic switching by TDMA telecommand via message 23) and by commands from ship borne systems, e.g. MKD, ECDIS or on board computer, via interface, e.g. IEC 61162 (automatic switching by ship borne system command). For static and voyage related information it is recommended to have a reporting rate of several minutes, on request, or if information is amended.; (b) in Table 2.1 the ninth row is replaced by the following: Ship dynamic conditions Nominal reporting interval Ship operating in inland waterway mode, moving (2) assigned between 2 seconds and 10 seconds (c) the following sentence is added: Note: An Inland AIS mobile station operates either in inland waterway mode (group assignment by message 23) or in SOLAS mode (autonomous mode, no group assignment active).; (9) in Chapter 2.3.4 the first paragraph is replaced by the following: The technical solution of Inland AIS is based on the same technical standards as IMO SOLAS AIS (Rec. ITU-R M.1371, IEC 61993).; (10) Chapter 2.3.5 is replaced by the following: 2.3.5. Compatibility to IMO Class A transponders Inland AIS transponders must be compliant to IMO Class A transponders and must therefore be capable of receiving and processing all IMO AIS messages (according to ITU-R M.1371 and IALA technical clarifications on ITU-R M.1371) and in addition the messages defined in Chapter 2.4 of these technical specifications. The DSC transmitting (tx) capability and the provision of an MKD are not required for Inland AIS transponders, but the MKD functionality as well as the DSC channel management functionality are required. The manufacturers may remove the respective hard- and software from the Class A transponders.; (11) the following chapter is inserted: 2.3.9. Type-approval Inland AIS equipment shall be type-approved for compliance with these technical specifications.; (12) Chapter 2.4.1 is amended as follows: (a) the title of Chapter 2.4.1 is replaced by: 2.4.1. Message 1, 2, 3: position reports (ITU-R 1371); (b) in Table 2.2 the penultimate row is replaced by: Parameter Number of bits Description Communication State 19 See ITU-R M.1371 (13) the title of Chapter 2.4.2 is replaced by the following: 2.4.2. Message 5: ship static and voyage related data (ITU-R 1371); (14) Chapter 2.4.3 is amended as follows: (a) the title of Chapter 2.4.3 is replaced by the following: 2.4.3. Message 23, group assignment command (ITU-R M.1371); (b) the following paragraph is inserted before Table 2.4: The Group Assignment Command is transmitted by a base station when operating as a controlling entity. The message shall be applied to a mobile station within the defined region and as selected by Ship and Cargo Type  or by Station Type . The receiving station shall consider all sector fields concurrently. It shall control the following operating parameters of a mobile station: transmit/receive mode; reporting interval; and the duration of a quiet time.; (c) In Table 2.4 the ninth and 10th rows are replaced by the following: Parameter Number of bits Description Station type 4 0 = all types of mobiles (default); 1 = Class A mobile station only; 2 = all types of Class B mobile stations; 3 = SAR airborne mobile station; 4 = Class B SO  mobile stations only; 5 = Class B CS  shipborne mobile station (IEC62287 only); 6 = inland waterways; 7 to 9 = regional use and 10 to 15 = for future use Type of ship and cargo type 8 0 = all types (default) 1 ¦99 see Table 50, Annex 8 of ITU-R M.1371-3 100 ¦199 reserved for regional use 200 ¦255 reserved for future use (d) in Table 2.5 the 10th, 11th and 12th rows are replaced by the following: Reporting Interval field setting Reporting interval for msg18 9 Next shorter reporting interval 10 Next longer reporting interval 11 2 seconds (not applicable to the Class B CS ) (e) the last sentence is replaced by the following: Note: When the dual channel transmission is suspended by Tx/Rx mode command 1 or 2, the required reporting interval shall be maintained using the remaining transmission channel.; (15) the title of Chapter 2.4.4 is replaced by the following: 2.4.4. Application of specific messages (ITU-R 1371); (16) in Chapter 2.4.4.1 the first sentence is replaced by the following: The FIs within the Inland AIS branch shall be allocated and used as described in ITU-R M.1371.; (17) Chapter 2.4.4.2 is amended as follows: (a) in Table 2.7 the 7th, 8th, 9th and 11th rows are replaced by the following: Parameter Number of bits Description Binary data Length/convoy 13 1  8 000 (rest not to be used) length of ship/convoy in 1/10 m 0 = default Beam/convoy 10 1  1 000 (rest not to be used) beam of ship/convoy in 1/10 m; 0 = default Vessel and convoy type 14 Numeric ERI Classification (CODES): Vessel and convoy type as described in Appendix E Maximum present static draught 11 1  2 000 (rest not used) draught in 1/100 m, 0 = default = unknown (b) in Table 2.8 the 16th row is replaced by: Parameter Bit Description Binary data Maximum present static air draught 12 0  4 000 (rest not used), in 1/100 m, 0 = default = not used (c) in Table 2.15 the 8th, 10th, 12th and 14th rows are replaced by the following: Parameter Bit Description Binary data Water level 14 Bit 0: 0 = negative value, 1 = positive value Bits 1-13: 0-8191, in 1/100 m, Bits 0-13: 0 = unknown = default (2) Water level 14 Bit 0: 0 = negative value, 1 = positive value Bits 1-13: 0-8191, in 1/100 m, Bits 0-13: 0 = unknown = default (2) Water level 14 Bit 0: 0 = negative value, 1 = positive value Bits 1-13: 0-8191, in 1/100 m, Bits 0-13: 0 = unknown = default (2) Water level 14 Bit 0: 0 = negative value, 1 = positive value Bits 1-13: 0-8191, in 1/100 m, Bits 0-13: 0 = unknown = default (2) (18) in Appendix A the definitions are amended as follows: (a) the definition of River Information Services is replaced by the following: River Information Services (RIS) A European concept for harmonised information services to support traffic and transport management in inland navigation, including the interfaces to other transport modes.; (b) the definition of VTS area is replaced by the following: VTS area VTS area is the delineated, formally declared service area of a VTS. A VTS area may be subdivided in sub-areas or sectors. (Source: IALA VTS guidelines).; (c) the definition of Navigational information is replaced by the following: Navigational information Navigational information is information provided to the skipper on board to support in on-board decision-making. (Source: IALA VTS guidelines); (d) the definition of Tactical traffic information is replaced by the following: Tactical traffic information (TTI) Tactical traffic information is the information affecting the skippers or the VTS operators immediate decisions with respect to navigation in the actual traffic situation and the close geographic surroundings. A tactical traffic image contains position information and specific vessel information of all targets detected by a radar presented on an electronic navigational chart and  if available  enhanced by external traffic information, such as the information delivered by an AIS. TTI may be provided on board of a vessel or on shore, e.g. in a VTS Centre. (Source: RIS guidelines).; (e) the definition of Strategic traffic information is replaced by the following: Strategic traffic information (STI) Strategic traffic information is the information affecting the medium and long-term decisions of RIS users. A strategic traffic image contributes to the planning decision capabilities regarding a safe and efficient voyage. A strategic traffic image is produced in a RIS centre and delivered to the users on demand. A strategic traffic image contains all relevant vessels in the RIS area with their characteristics, cargoes and positions, reported by VHF voice reporting or electronic ship reporting, stored in a database and presented in a table or on an electronic map. Strategic Traffic Information may be provided by a RIS/VTS centre or by an office. (Source: RIS guidelines); (f) the definition of Vessel traffic monitoring is replaced by the following: Vessel traffic monitoring Vessel traffic monitoring is providing important information relating to the movements of relevant ships in a RIS area. This includes information about ships identity, position, (type of cargo) and port of destination.; (g) the definition of RIS operator is replaced by the following: RIS operator A person performing one or more tasks contributing to the services of RIS.; (h) the definition of Fleet manager is replaced by the following: Fleet manager A person planning and observing the actual (navigational) status of a number of vessels moving or working under one command or ownership.; (i) the definition of Operator in calamity centres of emergency services is replaced by the following: Operator in calamity centres of emergency services The person who monitors, controls and organises the safe and smooth fighting of accidents, incidents and calamities.; (19) Appendix D is amended as follows: (a) point D.1 is replaced by the following: D.1 Input sentences The serial digital interface of the AIS is supported by existing IEC 61162 sentences and new IEC 61162 like sentences. The detailed descriptions for the digital interface sentences are found in IEC 61162. This appendix contains information used during the development of Inland AIS in order to input the inland specific data (see protocol amendments for Inland AIS) into the Inland AIS shipboard unit.; (b) in the second sentence in point D.2 the word proposed is replaced by used; (c) in the second sentence in point D.3 the word proposed is replaced by used; (20) Appendix E is replaced by the following: Appendix E ERI SHIP TYPES This table shall be used to convert the UN ship types, which are used in Inland message 10 to the IMO types which are used in IMO message 5. USEV/C M Code Subdiv Name No 8 00 0 Vessel, type unknown V 8 01 0 Motor freighter V 8 02 0 Motor tanker V 8 02 1 Motor tanker, liquid cargo, type N V 8 02 2 Motor tanker, liquid cargo, type C V 8 02 3 Motor tanker, dry cargo V 8 03 0 Container vessel V 8 04 0 Gas tanker C 8 05 0 Motor freighter, tug C 8 06 0 Motor tanker, tug C 8 07 0 Motor freighter with one or more ships alongside C 8 08 0 Motor freighter with tanker C 8 09 0 Motor freighter pushing one or more freighters C 8 10 0 Motor freighter pushing at least one tank-ship No 8 11 0 Tug, freighter No 8 12 0 Tug, tanker C 8 13 0 Tug, freighter, coupled C 8 14 0 Tug, freighter/tanker, coupled V 8 15 0 Freightbarge V 8 16 0 Tankbarge V 8 16 1 Tankbarge, liquid cargo, type N V 8 16 2 Tankbarge, liquid cargo, type C V 8 16 3 Tankbarge, dry cargo V 8 17 0 Freightbarge with containers V 8 18 0 Tankbarge, gas C 8 21 0 Pushtow, one cargo barge C 8 22 0 Pushtow, two cargo barges C 8 23 0 Pushtow, three cargo barges C 8 24 0 Pushtow, four cargo barges C 8 25 0 Pushtow, five cargo barges C 8 26 0 Pushtow, six cargo barges C 8 27 0 Pushtow, seven cargo barges C 8 28 0 Pushtow, eight cargo barges C 8 29 0 Pushtow, nine cargo barges C 8 31 0 Pushtow, one gas/tank barge C 8 32 0 Pushtow, two barges at least one tanker or gas barge C 8 33 0 Pushtow, three barges at least one tanker or gasbarge C 8 34 0 Pushtow, four barges at least one tanker or gasbarge C 8 35 0 Pushtow, five barges at least one tanker or gasbarge C 8 36 0 Pushtow, six barges at least one tanker or gasbarge C 8 37 0 Pushtow, seven barges at least one tanker or gasbarge C 8 38 0 Pushtow, eight barges at least one tanker or gasbarge C 8 39 0 Pushtow, nine or more barges at least one tanker or gasbarge V 8 40 0 Tug, single No 8 41 0 Tug, one or more tows C 8 42 0 Tug, assisting a vessel or linked combination V 8 43 0 Pushboat, single V 8 44 0 Passenger ship, ferry, red cross ship, cruise ship V 8 44 1 Ferry V 8 44 2 Red Cross ship V 8 44 3 Cruise ship V 8 44 4 Passenger ship without accommodation V 8 45 0 Service vessel, police patrol, port services V 8 46 0 Vessel, work maintenance craft, floating derrick, cable-ship, buoy-ship, dredge. C 8 47 0 Object, towed, not otherwise specified. V 8 48 0 Fishing boat V 8 49 0 Bunkership V 8 50 0 Barge, tanker, chemical C 8 51 0 Object, not otherwise specified. Extra codes for maritime means of transport V 1 50 0 General Cargo Vessel Maritime V 1 51 0 Unit Carrier Maritime V 1 52 0 Bulk Carrier Maritime V 1 53 0 Tanker V 1 54 0 Liquefied gas tanker V 1 85 0 Craft, pleasure longer than 20 meters V 1 90 0 Fast ship V 1 91 0 Hydrofoil V 1 92 0 Catamaran Fast (1) VTT-secretariat@risexpertgroups.org;